Title: To James Madison from Samuel H Eakin, 7 November 1808
From: Eakin, Samuel H
To: Madison, James



Sir
Newyork Novemr. 7: 1808

Should it be the intention of Governmt. to dispatch a Vessel shortly to Europe, and no promise given to any other person, I would be much obliged to you for the preferance, to carry the dispatches to France.
Not having the advantage of being personally Known to you, I can procure recommendations of a satisfactory nature.
I may venture to say, that from my Knowledge of the Country & the Language that I can perform the mission to the satisfaction of Governmt. full as well as any other person, having resided for many years as Chancellor to the Consulate of the United States at L’Orient  I am Sir with respect Your most ob Servt.

Saml. H: Eakin

